DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant’s election without traverse of Species b, drawn to claims 1-4, 5-7, 9, 11-15 and 17-20 in the reply filed on July 21, 2021 is acknowledged.  Accordingly, claims 8, 10 and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 1-7, 9, 11, 13-15, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Schumacher et al. US 2015/0296698 A1 in view of Garner et al. US 2017/0094889 A1.
With respect to claim 1, Schumacher et al. US 2015/0296698 A1 disclose an agricultural planting or seeding implement (Figures 1 and 2), comprising:
a ground engaging tool 3 configured to form a trench (unnumbered) in a field (unnumbered), the ground engaging tool 3 comprising:
a blade 3 configured to form the trench (unnumbered); 
deposition of agricultural product (see the disclosure in paragraph [0003], lines 2 and 3) in the field (unnumbered); and
a sensor 18 coupled to (see the disclosure in paragraph [0028], lines 1-3) the ground engaging tool 3, wherein the sensor 18 is configured to generate a signal indicative of a soil property of the field (unnumbered).
As to claim 2, a depth (unnumbered) adjustment system 2,10 is coupled to the ground engaging tool 3, wherein the depth (unnumbered) adjustment system 2,10 is configured to control a depth (unnumbered) of the trench (unnumbered) by lifting and lowering the ground engaging tool 3.
Regarding claim 3, a controller (see the disclosure in paragraph [0026], lines 10 and 11) is coupled to the sensor 18 and to the depth (unnumbered) adjustment system 2,10, wherein the 
With respect to claim 4, the soil property (“moisture content” as disclosed in paragraph [0028], lines 3-6) comprises a soil moisture (“moisture content” as disclosed in paragraph [0028], lines 3-6), an organic matter content, and/or soil temperature.
With respect to claim 11, Schumacher et al. US 2015/0296698 A1 disclose a ground engaging tool 3 configured to form a trench (unnumbered) in a field (unnumbered), the ground engaging tool 3 comprising:
a ground engaging tool body (unnumbered);
a blade 3 coupled to the ground engaging tool body (unnumbered), the blade 3 is configured to form the trench (unnumbered);
deposition of agricultural product (see the disclosure in paragraph [0003], lines 2 and 3) in the field (unnumbered); and
a sensor 18 coupled to (see the disclosure in paragraph [0028], lines 1-3) the ground engaging tool 3, wherein the sensor 18 is configured to generate a signal indicative of a soil property (“moisture content” as disclosed in paragraph [0028], lines 3-6) of the field (unnumbered).
Regarding claim 13, the soil property (“moisture content” as disclosed in paragraph [0028], lines 3-6) comprises a soil moisture (“moisture content” as disclosed in paragraph [0028], lines 3-6), an organic matter content, and/or soil temperature.
With respect to claim 17, Schumacher et al. US 2015/0296698 A1 disclose a ground engaging tool 3 configured to form a trench (unnumbered) in a field (unnumbered), the ground engaging tool 3 comprising:

a blade 3 coupled to the ground engaging tool body (unnumbered), wherein the blade 3 curves from a front edge to a rear surface, the blade 3 is configured to form the trench (unnumbered);
deposition of agricultural product (see the disclosure in paragraph [0003], lines 2 and 3) in the field (unnumbered); and
a sensor 18 coupled to (see the disclosure in paragraph [0028], lines 1-3) the ground engaging tool 3, wherein the sensor 18 is configured to generate a signal indicative of a soil property (“moisture content” as disclosed in paragraph [0028], lines 3-6) of the field (unnumbered).
Regarding claim 19, the ground engaging tool body (unnumbered) necessarily forms a curved surface between a first end (unnumbered) and a second end (unnumbered).
The claims distinguish over Schumacher et al. US 2015/0296698 A1 in requiring (1) a first conduit coupled to the blade and configured to deposit the agricultural product in the field (as required in claims 1, 11 and 17); (2) a second conduit to be coupled to the first conduit, wherein the first conduit is between the blade and the second conduit, wherein the second conduit is configured to deposit the agricultural product in the field (as required in claims 5 and 14); and (3) the second conduit to define a rear surface, wherein the sensor couples to the rear surface of the second conduit (as required in claim 7).
Garner et al. US 2017/0094889 A1 disclose (1) a first conduit being coupled to the blade and configured to deposit the agricultural product in the field (as required in claims 1, 11 and 17); (2) a second conduit being coupled to the first conduit, wherein the first conduit is between the blade and the second conduit, wherein the second conduit is configured to deposit the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized the specific structure set forth supra of Garner et al. US 2017/0094889 A1 in the implement of Schumacher et al. US 2015/0296698 A1 for greater versatility in use and operation of the implement.
Regarding claims 6 and 15, with respect to the combination, the sensor 18 necessarily indirectly couples to a second conduit.
As to claim 9, with respect to the combination, the sensor 18 is necessarily configured to indirectly rest within a recess (unnumbered) formed by a rear surface (unnumbered).
Regarding claim 20, with respect to the combination, the sensor 18 necessarily indirectly couples to a conduit.

Claims 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Schumacher et al. US 2015/0296698 A1 in view of Garner et al. US 2017/0094889 A1 as applied to claims 1-7, 9, 11, 13-15, 17, 19 and 20 above, and further in view of Glowa et al. US 2015/0181800 A1.
Schumacher et al. US 2015/0296698 A1 disclose the agricultural planting or seeding implement (Figures 1 and 2) as set forth supra, including a sensor 18.
Claims 12 and 18 distinguish over Schumacher et al. US 2015/0296698 A1 in requiring the sensor to comprise a light emitter and a light detector.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized the specific structure set forth supra of Glowa et al. US 2015/0181800 A1 in the sensor of the implement of Schumacher et al. US 2015/0296698 A1 for greater versatility in use and operation of the implement, and for greater sensing accuracy.

Double Patenting
Claims 1-7, 9, 11-15 and 17-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 7-21 of copending Application No. 16/450,081 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of both the instant application 16/453,457 and related co-pending application 16/450,081 lend themselves to an agricultural planting or seeding implement employing substantially related structure, features and steps.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J NOVOSAD whose telephone number is (571)272-6993.  The examiner can normally be reached on Monday-Thursday 8am-6:30pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Christopher J. Novosad/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        



September 15, 2021